In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 17‐1756 
JOHN DOE, formerly known as JANE DOE, 
                                                          Plaintiff‐Appellant, 

                                                    v. 

ERIC HOLCOMB, in his official capacity as Governor of the State 
of  Indiana,  CURTIS  T.  HILL,  JR.,  in  his  official  capacity  as 
Attorney General for the State of Indiana, MYLA ELDRIDGE, in 
her official capacity as Marion County Clerk of the Court, and 
MARY WILLIS, in her official capacity as Executive Director of 
the  Indiana  Supreme  Court  Division  of  State  Court 
Administration, 
                                              Defendants‐Appellees. 
                                  ____________________ 

            Appeal from the United States District Court for the 
            Southern District of Indiana, Indianapolis Division. 
     No. 1:16‐cv‐02431‐JMS‐DML — Jane Magnus‐Stinson, Chief Judge. 
                                  ____________________ 

     ARGUED SEPTEMBER 27, 2017 — DECIDED MARCH 2, 2018 
                                                 
       Michael Pence has been replaced by Eric Holcomb as Governor of 

Indiana, Gregory Zoeller has been replaced by Curtis T. Hill, Jr., as Attor‐
ney General for the State of Indiana, and Lilia G. Judson has been replaced 
by Mary Willis as Executive Director of the Indiana Supreme Court Divi‐
sion of State Court Administration. 
2                                                             No. 17‐1756 

                                  ____________________ 

   Before WOOD, Chief Judge, and FLAUM and KANNE, Circuit 
Judges. 
   KANNE, Circuit Judge. John Doe, whose legal name is Jane 
Doe,1 is a transgender man residing in Marion County, Indi‐
ana. Though Doe is originally from Mexico, the United States 
granted  him  asylum  in  2015  because  of  the  persecution  he 
might face in Mexico for being transgender. But this suit arises 
out of Doe’s treatment in the United States. He alleges that he 
faces  harassment  and  discrimination  in  the  United  States 
when he gives his legal name or shows his identification bear‐
ing it to others. Consequently, Doe seeks to legally change his 
name from Jane to John so that his name conforms to his gen‐
der identity and physical appearance, which are male. 
   Doe  asserts  that  the  Indiana  statute  governing  name 
changes is unconstitutional because it requires name‐change 
petitioners  to  provide  proof  of  U.S.  citizenship.  Ind.  Code 
§ 34‐28‐2‐2.5(a)(5)  (2016).2  As  an  asylee,  Doe  can’t  provide 
such proof. He brought this case against the Governor and At‐
torney General of Indiana, the Marion County Clerk of Court, 
and the Executive Director of the Indiana Supreme Court Di‐


                                                 
      1 
      On  November  22,  2016,  U.S.  Magistrate  Judge  Debra  McVicker 
Lynch granted the plaintiff’s unopposed motion to proceed anonymously, 
ordering that he be referred to in court filings as John Doe (or John Doe 
formerly known as Jane Doe). (R. 42 at 1, 4.)  
      2 “(a) If a person petitioning for a change of name under this chapter 

is at least seventeen (17) years of age, the person’s petition must include 
at least the following information: … (5) Proof that the person is a United 
States citizen.” 
No. 17‐1756                                                         3 

vision of  State Court Administration in  their  official capaci‐
ties. He seeks a declaration that the citizenship requirement 
violates his First and Fourteenth Amendment rights and an 
injunction to prevent the defendants from enforcing it. 
    The district court dismissed Doe’s case against all the de‐
fendants  for  lack  of  standing  after  the  defendants  filed  mo‐
tions to dismiss for lack of subject‐matter jurisdiction. Doe ap‐
peals. We review the district court’s dismissal de novo, accept‐
ing well‐pleaded allegations as true and drawing reasonable 
inferences in favor of Doe. See Lewert v. P.F. Chang’s China Bis‐
tro, Inc., 819 F.3d 963, 966 (7th Cir. 2016); Evers v. Astrue, 536 
F.3d 651, 656 (7th Cir. 2008). For the reasons discussed below, 
we affirm. 
                             I. ANALYSIS 
    Federal  courts  have  jurisdiction  over  certain  cases  and 
controversies. U.S. Const. art. III, § 2. Standing is “the irreduc‐
ible  constitutional  minimum”  that  determines  which  cases 
and controversies “are of the justiciable sort referred to in Ar‐
ticle III.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992). The 
party  invoking  federal  jurisdiction  must  establish  the  ele‐
ments of standing: (1) that he suffered an injury in fact, (2) that 
the injury is causally connected to the challenged conduct of 
the defendant, and (3) that the injury is likely to be redressed 
by a favorable judicial decision. Id. at 560–61. 
     But even if a plaintiff could otherwise establish that he has 
standing to sue a state or a state official, the Eleventh Amend‐
ment generally immunizes those defendants from suit in fed‐
eral court. A plaintiff can avoid this bar, however, by naming 
a  state  official  who  has  “some  connection  with  the  enforce‐
ment”  of  an  allegedly  unconstitutional  state  statute  for  the 
4                                                         No. 17‐1756 

purpose  of  enjoining  that  enforcement.  Ex  parte  Young,  209 
U.S. 123, 157 (1908). 
   Thus,  where  a  plaintiff  sues  a  state  official  to  enjoin  the 
enforcement  of  a  state  statute,  the  requirements  of  Ex  parte 
Young overlap significantly with the last two standing require‐
ments—causation and redressability. That is, a plaintiff must 
show that the named state official plays some role in enforc‐
ing  the  statute  in  order  to  avoid  the  Eleventh  Amendment. 
But, in order to satisfy the requirements of causation and re‐
dressability, he must also establish that his injury is causally 
connected to that enforcement and that enjoining the enforce‐
ment is likely to redress his injury. 
   Here, Doe sued three state officials—the Governor, the At‐
torney General, and the Executive Director of the Indiana Su‐
preme  Court  Division  of  State  Court  Administration—and 
one  county official—the Marion County  Clerk of  Court. We 
take each defendant in turn to address whether Doe can sue 
them in federal court. He cannot. 
     A. The Eleventh Amendment bars Doe’s suit against the named 
        state officials.  
    Doe has not shown that any of the named state officials are 
connected with the enforcement of the name‐change statute, 
so the Eleventh Amendment bars his suit against them. 
     1. The Governor 
    “The mere fact that a governor is under a general duty to 
enforce state laws does not make him a proper defendant in 
every action attacking the constitutionality of a state statute.” 
Shell Oil Co. v. Noel, 608 F.2d 208, 211 (1st Cir. 1979). Instead, 
Doe must allege that the Indiana Governor played some role 
in enforcing the name‐change statute. 
No. 17‐1756                                                           5 

     Doe’s strongest argument, though it still fails, is that  the 
Governor plays a role in enforcing the name‐change statute as 
head of the Bureau of Motor Vehicles (“BMV”). The BMV law 
provides that applications for driver’s licenses or state‐issued 
IDs must include “the full legal name of the applicant.” Ind. 
Code § 9‐24‐9‐2(1) (2016). And the BMV will not issue an ID 
to  an applicant that reflects a different full name  than  what 
appears on the person’s other legal documents unless the ap‐
plicant provides a court order approving a full name change. 
See 140 Ind. Admin. Code 7‐1.1‐3(b)(1)(K) (2017). Together, In‐
diana’s  name‐change  statute  and  the  BMV’s  requirements 
deny non‐citizens the privilege of a full‐name change on their 
identification. 
     Doe  may  have  been  able  to  overcome  the  Eleventh 
Amendment had he sued the Governor to enjoin the enforce‐
ment of the BMV’s requirements. Instead, Doe sued the Gov‐
ernor in his official capacity to prevent him from enforcing the 
name‐change  statute.  But  the  Governor  was  not  specifically 
charged with a duty to enforce the name‐change statute, see 
Ex parte Young, 209 U.S. at 158, and he has not taken on any 
duty to enforce it either, see Love v. Pence, 47 F. Supp. 3d 805, 
808  (S.D.  Ind.  2014).  In  short,  the  Governor  doesn’t  do  any‐
thing  to  enforce  the  name‐change  statute;  if  Indiana’s  statute 
permitted  non‐citizens  to  obtain  a  name  change,  then  the 
BMV  would,  too.  Consequently,  the  Eleventh  Amendment 
bars  this  suit  against  the  Indiana  Governor.  See  Watford  v. 
Quinn, No. 14–cv–00571–MJR, 2014 WL 3252201, at *2–3 (S.D. 
Ill.  July  8,  2014)  (noting  that  an  Illinois  statute  prohibiting 
prisoners  from  petitioning  for  name  changes  “makes  clear 
that it is the exclusive prerogative of the state circuit courts, 
not the Governor, to grant a name change,” and holding that, 
6                                                      No. 17‐1756 

consequently,  the  Eleventh  Amendment  barred  the  suit 
against the governor). 
     2. The Attorney General 
    An attorney general cannot be sued simply because of his 
duty to support the constitutionality of a challenged state stat‐
ute. See Mendez v. Heller, 530 F.2d 457, 460 (2d Cir. 1976). This 
duty does not make an attorney general an adverse party, but 
rather “a representative of the State’s interest in asserting the 
validity of its statutes.” Id. Instead, in order for a plaintiff to 
overcome  the  Eleventh  Amendment,  the  attorney  general 
must  play  some  role  in  enforcing  (not  just  defending)  the 
complained‐of statute. 
    Doe  argues  that  the  Attorney  General  enforces  the 
name‐change statute because he is vested with the broad au‐
thority to enforce criminal laws. To the contrary, however, the 
general rule in Indiana is that the Attorney General cannot in‐
itiate prosecutions; instead, he may only join them when he 
sees fit. See Ind. Code § 4‐6‐1‐6 (2016); Ind. Code §§ 33‐39‐1‐5, 
12‐15‐23‐6(d)  (2017); State v.  Holovachka,  142  N.E.2d  593,  603 
(Ind. 1957). But see Arnold v. Sendak, 416 F. Supp. 22, 23 (S.D. 
Ind.  1976)  (holding  that  the  Attorney  General  was  a  proper 
defendant in a suit challenging a statute that made “abortion 
… a criminal act” because of his “broad powers in the enforce‐
ment of the criminal laws of the state”), aff’d without addressing 
standing, 429 U.S. 968 (1976). 
    Moreover, there are no criminal penalties for violating Ind. 
Code § 34‐28‐2‐2.5(a)(5). It is true that the Attorney General 
could assist a local prosecuting attorney in a perjury prosecu‐
tion if Doe perjured himself on his name‐change petition by 
indicating  he  was  a  citizen.  See  Ind.  Code  §§  4‐6‐1‐6, 
No. 17‐1756                                                           7 

34‐28‐2‐2(a)  (2016);  Ind.  Code  §  35‐44.1‐2‐1  (2014).  Some 
courts have suggested this would be enough. See, e.g., Baskin 
v.  Bogan,  12  F.  Supp.  3d  1144,  1152–53  (S.D.  Ind.  2015)  aff’d 
without  addressing  standing,  766  F.3d  648  (7th  Cir.  2014).  But 
that connection is too attenuated, especially considering that 
the Attorney General could not initiate the prosecution him‐
self.  Permitting  Doe’s  complaint  challenging  § 34‐28‐2‐2.5  to 
bring the Attorney General into court would extend Ex parte 
Young past its limits. 
    The Attorney General has not threatened to do anything, 
and  cannot  do  anything,  to  prosecute  a  violation  of 
§ 34‐28‐2‐2.5. Children’s Healthcare is a Legal Duty, Inc. v. Deters, 
92 F.3d 1412, 1415 (6th Cir. 1996) (“Young does not apply when 
a defendant state official has neither enforced nor threatened 
to enforce the allegedly unconstitutional state statute.”). Our 
ultimate inquiry is whether the Attorney General’s connection 
to the enforcement of the name‐change statute “is sufficiently 
intimate to meet the requirements of Ex parte Young.” Shell Oil 
Co., 608 F.2d at 210. In this case, it is not. The Eleventh Amend‐
ment bars Doe’s suit against the Attorney General from being 
heard in federal court. 
    3. The Executive Director of State Court Administration 
    Doe also named the Executive Director of the Indiana Su‐
preme Court Division of State Court Administration as a de‐
fendant.  He  alleges  that  the  Director  caused  his  injuries  be‐
cause  her  office  “prevent[s]  or  discourage[s]  non‐citizens 
from accessing changes of legal name.” (R. 24 at 4.) The Direc‐
tor’s office generates a form that is available online or at the 
clerk’s  office  to  help  petitioners  file  name‐change  petitions. 
The form instructs petitioners to provide proof of U.S. citizen‐
ship. The Director’s office also generates a form order for the 
8                                                      No. 17‐1756 

state court’s use that includes the finding that “[t]he Petitioner 
has  presented  proof  of  United  States  citizenship.”  (Appel‐
lant’s Br. at 11 (alteration in original).) These forms are pro‐
vided for convenience; they are not mandatory. 
   Even  though  the  Director  works  for  the  judiciary,  she  is 
nonetheless  a  state  official  for  the  purpose  of  the  Eleventh 
Amendment.  See  Hess  v.  Port  Auth.  Trans‐Hudson  Corp.,  513 
U.S.  30,  48  (1994)  (“[T]he  impetus  for  the  Eleventh  Amend‐
ment [is] the prevention of federal‐court judgments that must 
be paid out of a State’s treasury.”). The Director’s generation 
and publication of non‐mandatory forms are not connected to 
the enforcement of the name‐change statute. Accordingly, the 
Eleventh  Amendment  bars  Doe  from  bringing  this  suit 
against the Director in federal court. 
     B. Doe failed to prove that he has standing to sue the Marion 
        County Clerk of Court. 
    The Marion County Clerk of Court concedes that she is not 
a state official, and therefore the Eleventh Amendment does 
not bar Doe’s suit against her. Nonetheless, Doe does not have 
standing to bring this suit against the Clerk. Though Doe al‐
leged an injury in fact, he did not satisfy the final two require‐
ments for standing: causation and redressability. 
     1. Doe alleged an injury in fact.  
    An  injury  in  fact  must  be  “concrete  and  particularized,” 
Lujan, 504 U.S. at 560, and “actual or imminent,” id. (quoting 
Whitmore v. Arkansas, 495 U.S. 149, 155 (1990)). “When the gov‐
ernment erects a barrier that makes it more difficult for mem‐
bers of one group to obtain a benefit than it is for members of 
another group, … [t]he ‘injury in fact’ … is the denial of equal 
treatment  resulting  from  the  imposition  of  the  barrier.”  Ne. 
No. 17‐1756                                                         9 

Fla. Chapter of Associated Gen. Contractors of Am. v. City of Jack‐
sonville, 508 U.S. 656, 666 (1993). 
    This is the case here. Though Doe never submitted a peti‐
tion, he alleged an actual, concrete, and particularized injury: 
that  the  statute  denies  him  the  benefit  of  obtaining  a  name 
change simply because he is not a U.S. citizen. See Associated 
Gen. Contractors at 666; see also Lac Du Flambeau Band of Lake 
Superior Chippewa Indians v. Norton, 422 F.3d 490, 496 (7th Cir. 
2005) (noting that a plaintiff does not “lack[] standing merely 
because [he] asserts an injury that is shared by many people”). 
In fact, the barrier Doe faces is much worse than the one in the 
affirmative‐action cases like Associated General Contractors, be‐
cause it makes it impossible—not just difficult—for people in 
his class to obtain the desired state benefit, and that benefit is 
freely available to persons in the favored class (U.S. citizens). 
    This  injury  supports  his  due  process  and  free  speech 
claims just as it supports his equal protection claim. If the In‐
diana  statute  permitted  citizens  and  non‐citizens  alike  to 
change their legal names, Doe would not need to bring this 
suit  claiming  that  he  is  denied  due  process  and  freedom  of 
speech by not being able to change his. 
   2. Doe has not satisfied the final two standing requirements of 
      causation and redressability. 
    There must be a causal connection between the plaintiff’s 
injury and the conduct of which he complains. Lujan, 504 U.S. 
at 560. That is, the plaintiff’s injury must be “fairly traceable” 
to a defendant’s actions. Id. Standing is not always lost when 
the causal connection is weak, Banks v. Sec’y of Ind. Family & 
10                                                      No. 17‐1756 

Soc. Servs. Admin., 997 F.2d 231, 239 (7th Cir. 1993), and a de‐
fendant’s actions need not be “the very last step in the chain 
of causation,” Bennett v. Spear, 520 U.S. 154, 168–69 (1997). 
   Once a plaintiff establishes an adequate causal connection, 
he must show that it is likely a favorable decision against the 
named defendant would redress the plaintiff’s injury. Lujan, 
504 U.S. at 561. 
    Doe argues that he has standing to sue the Clerk because 
her office distributes the Director’s forms advertising the non‐
citizen  exclusion,  advises  non‐citizens  that  the  statute  re‐
quires proof of citizenship when they ask about the statute’s 
requirements, and processes name‐change petitions through 
an allegedly unconstitutional system. 
   But in processing the name‐change petitions, the Clerk has 
no power to grant or deny a petition. She is tasked only with 
accepting and processing petitions without any authority to 
screen them. In fact, Doe’s complaint acknowledged that the 
Clerk filed at least one non‐citizen application in the past. (R. 
24 at 13.) Because Doe failed to show that the Clerk has any 
authority in the name‐change process, Doe has failed to show 
that his injury is fairly traceable to the Clerk’s action of pro‐
cessing petitions. Cf. Campaign for S. Equal. v. Miss. Dep’t of Hu‐
man Servs., 175 F. Supp. 3d 691, 703–05 (S.D. Miss. 2016) (find‐
ing that the plaintiffs had standing to sue the director of hu‐
man  services  in  a  constitutional  challenge  to  a  state  statute 
prohibiting  adoptions  by  same‐sex  couples  because  the  de‐
partment of human services had the ability to block adoption 
applications). 
   The Clerk’s other two actions can best be characterized as 
educating and informing the public about the name‐change 
No. 17‐1756                                                   11 

statute’s requirements. Even assuming Doe’s injury was fairly 
traceable to this activity, Doe has not shown that any injunc‐
tion the court may issue against the Clerk would be likely to 
redress his injury. The state courts would still deny Doe’s pe‐
tition on the basis of the citizenship requirement regardless of 
what information the Clerk provided to him. 
                         II.  CONCLUSION 
    The  Eleventh  Amendment  bars  Doe’s  suit  against  the 
named state officials. And though the Marion County Clerk 
of Court is not a state official, Doe does not have standing to 
sue her. We therefore AFFIRM the district court’s dismissal of 
Doe’s suit. The federal courts are not the proper forum for his 
claims. 
12                                                      No. 17‐1756 

     WOOD, Chief Judge, dissenting. This is an unusual case, but 
in the end it is not one that we should bar from adjudication. 
I  therefore  dissent  from  the  majority’s  conclusion  that  John 
Doe’s suit to change his name cannot move forward in its pre‐
sent form. As the majority notes, Doe is a  Mexican national 
who is lawfully in the United States after a grant of asylum. 
As a transgender male, he wants to change his name from his 
birth‐name  of  “Jane  Doe”  to  the  gender‐appropriate  name 
“John Doe.” His efforts have been blocked by an Indiana law 
that requires name‐change petitioners to provide proof of U.S. 
citizenship. Ind. Code § 34‐28‐2‐2.5(a)(5) (2016). 
     My  colleagues  conclude  that  Doe’s  suit  must  be  rejected 
before  it  is  ever  considered.  They  first  note  that  Indiana’s 
Governor  is  under  no  legal  obligation  to  enforce  the  name‐
change  statute.  This  fact,  they  say,  means  that  the  Eleventh 
Amendment bars Doe’s suit against the Governor. Ante at 5–
6. (I do not understand why a conclusion that a certain action 
lies outside the scope of a statute conferring authority on an 
official  leads  inexorably  to  a  conclusion  that  the  state’s 
sovereign  immunity  also  shields  that  official,  but  I  put  that 
question  to  one  side  for  present  purposes.)  Next,  they 
conclude  that  the  state  Attorney  General  is  not  a  proper 
defendant,  because  they  can  identify  no  criminal  penalties 
associated with name changes. Id. at 7. The Executive Director 
of State Court Administration falls out of the case because all 
the  Director  does  is  create  non‐mandatory  forms,  and  they 
regard the link between those forms and name changes as too 
tenuous  to  support  this  lawsuit.  Id.  at  7–8.  Finally,  they 
conclude that Doe lacks standing to sue the Marion County 
Clerk  of  Court  because  Doe  can  neither  establish  a  link 
between the Clerk’s authority and a name‐change order nor 
No. 17‐1756                                                        13 

can  he  show  that  any  court  order  addressed  to  the  Clerk 
would make a difference. Id. at 9–10. 
    In  my  view,  the  majority’s  analysis  gives  insufficient 
weight to the significant roles played by the Attorney General, 
Executive Director, and Clerk in enforcing the name‐change 
statute and preventing Doe from securing official recognition 
of his identity.  Because the  authority and  duties of all three 
undergird the deprivation of constitutional rights asserted by 
Doe, all three must answer to his suit. Moreover, while I agree 
with  the  majority  that  the  Governor’s  role  in  administering 
section 34‐28‐2‐2.5(a)(5) is attenuated, I would give Doe an op‐
portunity  to  amend  his  complaint  to  name  other  executive‐
branch officials whose responsibilities include the policing of 
the name a person uses in order to receive services or to deal 
with the state. 
    Looking first at the Executive Director and the Clerk, one 
can  see  that  their  authority  to  create  forms,  issue  guidance, 
and  move along  petitions,  enables them to exert substantial 
influence on the name‐change process. This is best illustrated 
by  example.  Suppose,  for  example,  the  Executive  Director’s 
name‐change  form  stated  at  the  top  that  no  traditionally 
Muslim  names  could  be  submitted,  and  that  the  Clerk 
routinely discouraged or refused to accept applications with 
such  names.  Over  and  above  the  psychic  harm  of  such  an 
action  (which  itself  would  be  at  least  as  offensive  as 
forbidding the teaching of a particular language, for instance, 
see Meyer v. Nebraska, 262 U.S. 390 (1923)), the chilling effect 
on  name‐changes  for  the  group  experiencing  such 
discrimination  would  be  powerful—powerful  enough,  I 
should think, to support an injunction against that practice. 
14                                                       No. 17‐1756 

    I therefore do not agree with the majority that the Clerk’s 
role  is  so  minor  that  no  effective  relief  can  come  from  that 
quarter. Doe seeks to compel the Clerk to accept an applica‐
tion with a name that does not reflect his birth name and to 
stop  discouraging  attempts  to  submit  such  an  application. 
The majority accepts counsel’s word for the fact that Clerks in 
the past have accepted applications that do not conform to In‐
diana’s  name‐change  law,  but  at  this  early  stage  in  the  pro‐
ceedings we do not have a complete record on this point. We 
must  accept  Doe’s  representation  that  such  applications  are 
normally  rejected  for  noncompliance  with  Indiana  law,  and 
that an application from him would suffer the same fate. 
    As  for  the Attorney  General,  the  majority  acknowledges 
that  Indiana’s  courts  have  the  power  to  punish  perjurers  or 
those who commit a fraud on the court, but that is where it 
leaves matters. It observes that there are no criminal penalties 
directly tied to violations of Ind. Code §§ 34‐28‐2‐2 and 34‐28‐
2‐2.5, and from this it assumes that the Attorney General has 
no  meaningful  role  to  play  in  their  implementation.  In  fact, 
both perjury and fraud can also be prosecuted independently: 
Indiana  recognizes  perjury  as  a  stand‐alone  crime,  see  Ind. 
Code § 35‐44.1‐2‐1 (a felony; see also Ind. Code § 34‐28‐2‐2(a) 
(requiring  that  name‐change  petitions  include  proof  of  citi‐
zenship  and  be  sworn  “under  the  penalties  of  perjury”),  as 
well  as  obstruction  of  justice,  see  Ind.  Code  § 35‐44.1‐2‐2  (a 
felony). Nonetheless, the majority appears to treat these con‐
sequences as too indirect to sweep in the Attorney General. I 
would not dismiss them so readily. 
   Furthermore,  even  if  the  majority  has  correctly  assessed 
those criminal remedies, there is more to Doe’s case than the 
possibility of abuse of the state court’s process. Doe also cites 
No. 17‐1756                                                          15 

the  misdemeanor  of  “false  identity  statement,”  which 
punishes  knowing  material  misstatements  of  identity  in 
connection with official proceedings or investigations, when 
done with the intent to mislead public servants. Ind. Code § 
35‐44.1‐2‐4.  This  is  a  big  problem  for  Doe:  if  he  presents 
himself in a manner that accords with his gender identity—
that is, as John Doe, rather than under his “legal” name, Jane 
Doe—he  is  at  risk  of  being  prosecuted  for  a  Class  A 
misdemeanor.  Id.  at  35‐44.1‐2‐4(a).  And  that  is  not  all.  For 
example,  an  applicant  for  a  driver’s  license  must  provide 
“[t]he  full  legal  name  of  the  applicant.”  Ind.  Code  §  9‐24‐9‐
2(a)(1). Failure to comply with this requirement (or any other 
rule  in  that  chapter  of  the  Indiana  Code)  is  a  Class  C 
infraction.  Ind.  Code  §  9‐24‐9‐6.  These  might  not  be  the 
strictest  penalties  in  the  world,  but  they  lie  within  the 
authority  of  the  Attorney  General  to  pursue,  see  Ind.  Code 
§ 4‐6‐1‐6,  and  they  easily  support  injury‐in‐fact,  causation, 
and  redressability.  (Although  Doe  did  not  cite  the  BMV 
provision in his briefs, we are entitled to take judicial notice 
of  Indiana’s  statutes.  The  extent  to  which  these  matters  are 
addressed  by  the  state’s  statutes  is  a  pure  question  of  law 
within  this  court’s  de  novo  review  powers.)  Taking  all  these 
provisions into account, Doe’s case proves to be much closer 
to  Baskin  v.  Bogan,  766  F.3d  648  (7th  Cir.  2014),  than  the 
majority allows. Indeed, I would find it controlled by Baskin 
insofar as he is suing the Attorney General. 
     Last, we have the state’s Governor. I agree with the major‐
ity  that  he  was  properly  dismissed.  From  a  practical  stand‐
point,  as  it  notes,  one  should  not  be  able  simply  to  sue  the 
Governor every time some part of the state’s executive branch 
does something objectionable. Instead, it is necessary in each 
instance to see how directly the Governor is connected with 
16                                                        No. 17‐1756 

the  contested  action.  If  the  Governor  has  meaningful  over‐
sight  over  a  particular  area,  it  has  been  established  since  at 
least Ex parte Young, 209 U.S. 123 (1908), that an aggrieved per‐
son may sue him or her as the responsible official for prospec‐
tive  injunctive  relief  without  running  afoul  of  the  Eleventh 
Amendment.  If  instead  the  responsibility  is  lodged  in  a  de‐
partment head, such as the Commissioner of the BMV, then 
that  official  is  the  proper  person  to  sue  under  the  Ex  parte 
Young regime. There are practical reasons for taking care not 
to  have  a  system  under  which  the  Governor  automatically 
stands in for every department head. Such a rule would bur‐
den the Governor’s office with litigation over countless mat‐
ters  for  which  state  law  assigns  primary  responsibility  to 
other officials (some of whom, such as the Attorney General, 
are independently elected). 
    The majority hints that Doe might “have been able to over‐
come the Eleventh Amendment had he sued the Governor to 
enjoin the enforcement of the BMV’s requirements.” Ante at 5. 
But  then  it  immediately  says  that  such  a  suit  would  have 
failed, because the Governor has no duty to enforce the name‐
change  statute.  Yet someone must have the authority  to en‐
force that statute; I have explained above why I believe that 
one such person is the Attorney General, and I add here that 
another such person would have been the Commissioner of 
the BMV. This is not a case that forces us to accept the unpal‐
atable notion that alleged constitutional violations escape all 
judicial review. 
    Consider the consequences if any state function entrusted 
to the state‐court system were placed beyond the power of the 
federal courts to address (an outcome, I note, that would be 
incompatible  with  Mitchum  v.  Foster,  407  U.S.  225  (1972), 
No. 17‐1756                                                            17 

which  upheld the  power  of the federal  courts  to  issue civil‐
rights injunctions against state‐court proceedings). A state hy‐
pothetically could refuse to allow an African‐American per‐
son to change his or her surname on an identification‐card to 
that of a Caucasian spouse, in flagrant violation of Loving v. 
Virginia, 388 U.S. 1 (1967), or it could pass a statute refusing to 
allow a single surname for a same‐sex couple, in disregard of 
the Supreme Court’s decision in Obergefell v. Hodges, 135 S. Ct. 
2584 (2015). The expedient of placing final authority for name‐
changes in the state court system cannot operate to avoid ac‐
countability for potential violations of the federal constitution 
by other state officials. Nor can it have the effect of negating 
the  right  of  any  person  to  bring  an  action  under  42  U.S.C. 
§ 1983, which lies within the subject‐matter jurisdiction of the 
federal courts, see 28 U.S.C. §§ 1331, 1343(a). 
     In  the  end,  I  believe  that  the  majority  has  attached  too 
much importance to the fact that the state courts are the ones 
charged  with  the  duty  of  issuing  name‐change  orders.  The 
fact  that  this  responsibility  is  lodged  in  the  courts  does  not 
mean that Doe’s suit is nonjusticiable. Name changes are not 
the  only  state  function  that  is  assigned  to  state  courts. 
Uncontested  divorces  go  straight  to  the  state  court,  for 
example,  as  do  probate  matters  when  a  will  needs  to  be 
probated, or an estate needs to be administered. When there 
is a problem in the system, those aggrieved by that problem 
sue  the  state  official  best  suited  to  the  situation.  As  I  noted 
earlier, in addition to the avenues he chose, Doe could have 
sued the Commissioner of the BMV to compel the director to 
issue a driver’s license to him in the name of “John Doe.” If 
the  Commissioner  had  refused,  Doe  could  have  raised  his 
complaints about Indiana’s name‐change statute in a lawsuit 
in  state  or  federal  court.  It  is  likely  that  the  Commissioner 
18                                                       No. 17‐1756 

would have defended his action in such a lawsuit on the basis 
of  the  state  statute,  but  Doe’s  response  to  such  a  defense 
would have rested on his constitutional rights. 
    Suing each department head, one by one, for particular re‐
dress  would  not  be  a  particularly  efficient  system,  but  that 
seems  to  be  the  only  path  the  majority  has  left  open  for  an 
action  in  federal  court.  Evidently  it  acknowledges  that  Doe 
could sue the Commissioner of the BMV in order to get the 
proper name on his driver’s license; the Commissioner of the 
Indiana Department of Revenue for the right to file his taxes 
under the proper name; the Recorder of Deeds where he lives 
in  order  to  have  a  property  deed  listed  under  the  proper 
name, and so on. I also understand the majority to be leaving 
open the door to a more general suit in state court. Such a suit 
might be triggered by the state court’s predictable rejection of 
Doe’s application for a name change. Doe might have a right 
to appeal that rejection to a higher Indiana court. If he does, 
then he can raise his federal claims there. If no such right of 
appeal exists—that is, if the name‐change court is “the highest 
court  of  [the]  State  in  which  a  decision  could  be  had,”  28 
U.S.C.  § 1257(a)—he  could  go  straight  to  the  U.S.  Supreme 
Court.  See  Thompson  v.  City  of  Louisville,  362  U.S.  199,  202 
(1960) (certiorari to local police court whose decisions were not 
otherwise appealable within the state‐court system). What the 
majority  has  not  explained  to  my  satisfaction,  however,  is 
why the same suit cannot be brought in the form and forum 
Doe has chosen—that is, in a federal court, when no conflict‐
ing state‐court proceeding or judgment exists. 
   What  we  know  is  enough  to  support  Doe’s  lawsuit.  We 
know that state law presently stands in the way of Doe’s name 
change, because it insists on U.S. citizenship even though Doe 
No. 17‐1756                                                        19 

is lawfully in the country and is here as a recipient of asylum, 
meaning that he cannot safely return to his own country. The 
defendants  (save  the  Governor)  whom  Doe  already  has 
named have the power to do something about his quandary. 
To repeat, Doe is alleging  that  the  various state officials are 
refusing to process his case to correct his name, and that the 
state court would similarly deny relief unless the underlying 
law demanding U.S. citizenship is enjoined or otherwise set 
aside. This is more than enough to permit adjudication of the 
question whether such an injunction or declaratory judgment 
should be entered. 
     I  would  find  that  Doe  can  move  forward  against  the 
Executive  Director,  the  Clerk,  and  the  Attorney  General.  I 
agree with my colleagues that the Governor was the wrong 
defendant.  As  I  understand  them,  in  addition,  if  Doe  had 
named the various heads of agency or department who were 
responsible for recording a name on the different state‐issued 
documents he holds, they may have come to a different result. 
In my view, Doe did not need to take the latter step, although 
if that is all that is needed to save the case, I would remand to 
give him the opportunity to do so. The underlying principle 
Doe  is  trying  to  vindicate  is  an  important  one,  which  has  a 
broader application than may initially be apparent. I therefore 
respectfully dissent.